DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 20 recites “wherein the rails remain electrically isolated from each other when the brake shoe is pivoted into engagement with the railcar.”  [0027]-[0029] appears to indicate that the invention aims at preventing the retarder from electrically connecting the rails to facilitate railcar detection which detects the presence of a railcar by the car completing the circuit between the rails. [0027].   However, the claim language requires the rails to remain electrically isolated when the brake is engaged with the railcar.  In this position, it would seem .



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “further comprising a second lever assembly like the first lever assembly.”  It is not clear how similar the second lever assembly must be in order for it to be “like” the first lever assembly.
Claim 20 recites “wherein the rails remain electrically isolated from each other when the brake shoe is pivoted into engagement with the railcar.”  [0027]-[0029] appears to indicate that the invention aims at preventing the retarder from electrically connecting the rails to facilitate railcar detection which detects the presence of a railcar by the car completing the circuit between the rails. [0027].   However, the claim language requires the rails to remain electrically isolated when the brake is engaged with the railcar.  In this position, it would seem that the railcar would electrically connect the rails and no disclosed mechanisms appear to counter this connection.  It is therefore not clear what is intended by the “wherein” clause.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US# 3163259).
	Brown discloses all the limitations of the instant claims including: a lever arm L2 or L3 configured to be pivotable within a vertical plane, wherein the lever arm is configured to support a brake shoe 32;  an engagement device P/S/C  coupled to the lever arm and configured to pivot the brake shoe towards one of the rails;  and a disengagement device P/C coupled to the lever arm and configured to pivot the brake shoe away from the one of the rails;  wherein the lever arm, engagement device, and disengagement device are each positioned between the rails;  and wherein pivoting the brake shoe towards the one of the rails is configured to force the brake shoe into engagement with the railcar to slow the railcar. 
	Regarding clam 2, the lever arm L2/L3 is configured to be pivotable about an axis that is horizontal and extends parallel to the rails.   Note figures 1-3, journal 35 and trunnion bearings 62.
	Regarding claim 3, the lever arm L2, the engagement device P/S/C, and the disengagement device P/C together form a first lever assembly, further comprising a second lever assembly L3 like the first lever assembly, wherein the first lever L2 is mounted to be pivotable towards a first (left, figure 2) of the rails and the second lever assembly L3 is mounted to be pivotable towards a second (right, figure 2) of the rails.  Alternatively, the lever arm L2, the engagement device P/S/C, and the disengagement 
	Regarding claim 4, the lever arm L2/L3 has a length greater than half of a distance between the rails.  Figures 1-2.
 	Regarding claim 5, the lever arm L2 has a proximal end at 62 and an opposite distal end at 63, wherein the proximal end is closer than the distal end to the one of the rails, wherein the lever is pivotable about an axis (axis of 62) that is closer to the proximal end than to the distal end, and wherein the axis is closer than both engagement device and the disengagement device P/S/C to the proximal end. 
 	Regarding claim 6, the lever arm L2 has a proximal end at 62 and an opposite distal end at 63, wherein the proximal end is closer than the distal end to the one of the rails, and wherein the engagement device P/S/C is closer to the distal end than to the proximal end. 
	Regarding claim 8, the engagement device is a spring S, further comprising an adjustable tension system C/EV1 for limiting decompression of the spring. 
 	Regarding claim 9, the rails are mounted on rail ties 34 that extend perpendicularly to the rails, further comprising a proximal support 33 or 39 and a distal support 39 or 33 each configured span between adjacent ties 34 of the rail ties, wherein the engagement device and the disengagement device each have a first end 64 configured to be coupled to the lever arm L2/L3, and wherein the engagement device and disengagement device each also have a second end 37 opposite the first end that is configured to be coupled one of the proximal support 39 and the distal support 39. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone (US# 1996139) in view of Brown (US# 3163259).
Bone discloses a brake including: a lever arm 7 configured to be pivotable within a vertical plane, wherein the lever arm is configured to support a brake shoe 5;  an engagement device M coupled to the lever arm and configured to pivot the brake shoe towards one of the rails 1;  and a disengagement device U coupled to the lever arm and configured to pivot the brake shoe away from the one of the rails.  Bone lacks the disclosure of the lever arm, engagement device, and disengagement device being positioned between the rails.  Also, Brown discloses a similar brake system and further teaches placement of a lever L2/L3, engagement device P/S/C and disengagement device between the rails.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to arrange the lever 7, engagement M and disengagement U devices of Bone between the rails, such as suggested by Brown, as an obvious placement of the elements which yields the predictable results of substantially same operation.  Note it also would have been obvious to try such arrangement as only two potential solutions.   Bone shows only one of the two rails 1. If the second rail is to the left of the rail, the elements would be in the required position, however, if the rail is to the 
	Regarding clam 2, the lever arm 7 is configured to be pivotable about an axis that is horizontal and extends parallel to the rails.   
 	Regarding claim 5, the lever arm 7 has a proximal end at 8 and an opposite distal end at 12, wherein the proximal end is closer than the distal end to the one of the rails, wherein the lever is pivotable about an axis (axis of 8) that is closer to the proximal end than to the distal end, and wherein the axis is closer than both engagement device M and the disengagement device U to the proximal end. 
 	Regarding claim 6, the lever arm 7 has a proximal end at 8 and an opposite distal end at 12, wherein the proximal end is closer than the distal end to the one of the rails, and wherein the engagement device M is closer to the distal end than to the proximal end. 
	Regarding claim 7, Bone discloses that the engagement device is a fluid cylinder M and the disengagement device U is a spring 37.  Bone lacks the specific disclosure of the fluid being hydraulic.  Brown further teaches hydraulic or pneumatic operators.  Col. 6, lines 2-7.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use hydraulic fluid for the fluid motor of Bone, as taught by Brown, to provide proper operating forces in a compact package.
	Regarding claim 12, the engagement device M further comprises a stroke limiter (15 and the flange connected to and closing 13) that limits how far the engagement device pivots the lever arm.

Allowable Subject Matter
Claims 11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK